NUMBER 13-22-00263-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


AUGUSTINE TRISTAN,                                                          Appellant,

                                           v.

THE STATE OF TEXAS,                                                          Appellee.


                    On appeal from the 24th District Court
                         of Jackson County, Texas.


                          ORDER OF ABATEMENT

              Before Justices Benavides, Hinojosa, and Silva
                            Order Per Curiam

      This cause is before the Court on its own motion. Appellant, Augustine Tristan, has

filed a notice of appeal with this Court from his conviction in trial court cause number

2111-11023. However, on June 16, 2022, a Judgment Nunc Pro Tunc was entered with

the trial court cause number 2204-11173. On July 22, 2022, the district clerk sent notice

indicating the new cause number on the judgment nunc pro tunc is the correct one, since
appellant had been reindicted under the new cause number.

       Upon review of the record, some documents reflect trial court cause number 2111-

11023 and others reflect trial court cause number 2204-11173. Additionally, appellant’s

notice of appeal and the trial court certification of defendant’s right of appeal reflect a

cause number which conflicts with the final nunc pro tunc judgment in this

matter. See TEX. R. APP. P. 25.2(a)(2).

       This sequence of events requires us to effectuate our responsibility to ensure an

accurate and timely record, to avoid further delay, and to preserve the parties’ rights. See

TEX. R. APP. P. 34.4(d) and 35.3(a), (c). Therefore, we abate this appeal and remand this

cause to the trial court for a hearing to determine whether the record is complete and

accurate, which is the final judgment being appealed, and whether an amended trial court

certification is required. We further direct the trial court to issue findings of fact and

conclusions of law regarding these issues. The trial court’s amended certification, if any,

and any orders it enters shall be included in a supplemental clerk’s record. The trial court

is directed to cause a supplemental clerk’s record and a supplemental reporter’s record

to be filed with the Clerk of this Court within thirty days of the date of this order.

       Furthermore, if the trial court finds the final judgment being appealed is numbered

2111-11023, appellant shall file an amended notice of appeal within five days of the trial

court’s findings.


                                                   PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
12th day of August, 2022.

                                               2